Title: From Thomas Jefferson to John Banister, Jr., 15 June 1786
From: Jefferson, Thomas
To: Banister, John, Jr.



Dear Sir
Paris June 15. 1786.

I had detained the inclosed letters in my hands some days, doubting whether I should send them to Avignon or Bourdeaux. Your favor dated at the last place June 5. came to hand last night and has removed my doubt. I received them under a cover only, unaccompanied by any letter, so that I conjecture them only to be from your father. I am much obliged to you for informing me of your state of health, tho’ that is less favourable than I had hoped. I feel much interest in it on your own account as well as on your father’s, to whom I am glad to give information of you as often as I can. Being a parent myself, I know how grateful this is. Did you avail yourself of your journey from Avignon to Bourdeaux to see the Canal of Languedoc? It is an object worth examination. If you find that the climate of the South of France does not contribute to your relief, perhaps you would be as well at Paris as anywhere else. Of this you are the best judge, having your feelings and sufferings to guide you. I need not tell you how much I should be gratified by opportunities of administering either to your health or happiness. Having no news, I shall only add assurances of the esteem with which I am Dear Sir Your most obedient humble servt.,

Th: Jefferson

